MEMORANDUM **
Jose Jacob Sedaño Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Sedaño Hernandez is ineligible for cancellation of removal because he lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(d).
To the extent Sedaño Hernandez contends that Congress failed to comport with equal protection when it repealed suspension of deportation and replaced it with cancellation of removal as the available form of relief for aliens who were placed in removal proceedings on or after April 1, 1997, the contention is unavailing. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003); Hemandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.